Report on competition policy 2009 (debate)
The first item is the report by Mr Eppink, on behalf of the Committee on Economic and Monetary affairs, on the Report on Competition Policy 2009.
rapporteur. - Mr President, these days, competition is often regarded as a concept that makes life difficult. Some people prefer cosy arrangements and the hot tub of backstage agreements as protection against the harsh world of global competition. But, Commissioner, competition is not the spoiler but the lifesaver of the European economy. Europe is at a crossroads. Will it create a transfer economy, with low growth and high structural unemployment, or will it have a wealth-creating economy that stands the test of global competition?
A football team, Commissioner, that is not competitive loses game after game. An economy that is not competitive loses investment, jobs and finally, the basis of its social arrangements. Since European competition policy is the exclusive competence of the European Commission, you, Commissioner - or rather Commissioner Almunia, for whom you are standing in - play a decisive role.
This week, the United Nations published figures on foreign direct investment in 2010. The United States attracted 43% more foreign investment than in 2009. Foreign direct investment in Latin America rose by 21% and in Asia by 10%. In the European Union, it dropped by 20% - and why is that? The money goes to where the action is. Apparently, investors regard Europe as the continent of inaction, only generating poor growth figures. It demonstrates the European Union facing a competitiveness deficit.
Commissioner, you have to assure a level playing field for entrepreneurial activity in Europe to make our continent fit for global competition. We all know China.
I would like to draw your attention to several aspects of competition policy in 2009, of which many features are visible today. The main issue now is the consequences of massive State aid to the financial sector: states allocated taxpayers' money to prevent the collapse of the financial sector. Had we allowed a meltdown of the financial sector, the savings and pensions of millions of European citizens would have been buried too. But it goes without saying that State aid on this scale created distortions of competition. That is why it has to end as soon as possible and the money has to be paid back to taxpayers in Europe.
Commissioner, my first question therefore is: how temporary is the temporary framework, and how will it be phased out? I hope you will clarify this issue on behalf of Commissioner Almunia.
Another aspect is liquidity support of the European Central Bank to certain banks in order to keep them alive. I admit there is an interface between monetary and competition policy - but did its impact distort competition? That is my question.
Another issue is the set of rules for divestment. Work criteria for downsizing companies are sufficiently clear and fair. Now we should look at the future: what is going to happen, Commissioner? Member States have gone very far to recapitalise the financial sector by partly and/or entirely nationalising institutions with taxpayers' money. This will have to be unravelled. But once Member States start withdrawing from financial institutions to restore their private status, there is a danger that they will leave behind a dowry, a sort of wedding gift. Dowries may be used to prop up the position of financial institutions in the private market.
This is a feature we have often seen in the process of privatisation. I remember it too well in the postal sector. Governments propped up their postal provider just before entering the private market. In a letter, I reminded Commissioner Almunia of the long-lasting investigation into the German postal provider. The Commission is currently opening investigations into the British, French and Belgian postal providers as well, since these postal markets will be liberalised this year.
So, Commissioner, I ask you to be attentive to the phenomenon of dowry in the financial sector. Preventing a problem is better than going the long way of legal redress.
I thank you, Commissioner - and also Commissioner Almunia - for your cooperation, and I also thank the service of DG Competition which, as I know, is one of the best in the Commission.
Member of the Commission. - Mr President, on behalf of Vice-President Almunia, who is unable to be here this morning, I would firstly like to thank the rapporteur, Mr Eppink, for his work on the report on Competition Policy 2009. I would also like to thank the rapporteurs in the Committee on Industry, Research and Energy, the Committee on the Internal Market and Consumer Protection, and the Committee on Transport, Ms Koch-Mehrin, Mr Buşoi and Mr Cramer.
The Commission welcomes the positive tone of the report and the support expressed for our actions in the field of competition policy in 2009, in particular, in the context of the economic and financial crisis. We share your view that competition is essential to ensure a level playing field in the single market and to promote a sustainable exit from the crisis. This is why the Commission remains committed to enforcing its firm stance on anti-competitive behaviour and mergers.
The Commission takes note of the many requests for specific reports or studies - more than 10 of them. It is not feasible for the Commission to produce all these reports, due to our priorities and limited resources. However, as Vice-President Almunia announced to the Committee on Economic and Monetary Affairs in November, the Commission will analyse the effects on competition of the temporary State aid measures taken in the context of the crisis. This work will be difficult, but the crisis is a learning opportunity we simply cannot miss.
Secondly, I would like to restate here that these measures are indeed temporary. The Commission prolonged the crisis framework for State aid until the end of 2011 because the economic conditions are still uncertain. However, the gradual phasing out of these measures has already started. Some measures have been terminated and others have been maintained under stricter conditions.
Thirdly, as regards private enforcement of competition rules, the Commission takes note of Parliament's support for the creation of a European form of collective redress, and of its request for specific EU legislation to ensure compensation for victims of infringements of EU antitrust law. The Commission will launch a public consultation at the beginning of 2011 on a European approach to collective redress. It then plans to adopt a communication based on the results of this.
Finally, I would like to refer to the concerns expressed about competition in specific sectors, such as energy, transport, the food supply chain and emerging digital industries. The Commission shares your concerns, and we will maintain our strong enforcement activities in these fields in close cooperation with the national competition authorities.
Mr President, competition policy is one of the most important, central policy areas of the EU. Good competition policy enables markets to function properly. Good competition policy also allows consumers to benefit from a wide variety of products at reasonable and affordable prices. Good competition policy also contributes to creating growth again in Europe. That is why it is so important, Commissioner, to include all the areas that you have mentioned in competition policy. It is also important to strengthen small and medium-sized enterprises, as they are the driving force behind growth in Europe. Market barriers must be abolished, which also means doing away with the excessive costs that still pertain where competition is not working, such as roaming charges on mobile phones, where competition still does not exist - something that needs to be changed.
Finally, I would like to express my sincere thanks to the rapporteur, Mr Eppink, for his excellent work, and to the Commission I would say: be ambitious in your goals.
(Applause)
rapporteur for the opinion of the Committee on the Internal Market and Consumer Protection. - Mr President, I would like to start by congratulating the Commission on its flexibility in applying the competition rules during the current financial and economic crisis. It is very important that the crisis is not used as a pretext to eliminate competition, and the Commission has already shown a very firm attitude against cartels, which is a good thing. We need to make sure that there are exit mechanisms and that we come back to normal market conditions as soon as possible.
There are some areas - and you spoke about that, Commissioner - where competition can be enhanced. These include the energy market, where regulated energy prices still distort competition; the completion of the single railway market can also bring important benefits to European travellers. The Commission should also be particularly careful concerning competition on the medicines market, especially with regard to those practices of originator producers which restrict the entry of generic medicines.
Furthermore, I call on the Commission to be firm in securing competition between public and private hospitals by means of bold action against cross-subsidies which favour public hospitals. The Commission needs to communicate the benefits of competition policy to consumers more effectively.
Mr President, I would like to start by thanking the rapporteur for his excellent cooperation.
Transport is also a decisive issue when it comes to competition. After all, transport is responsible for 30% of CO2 emissions, which is why I am pleased to see that it has been accepted that transport should be included in the central demands of the Europe 2020 strategy.
However, we still have unfair competition and this is where the Commission needs to take action. For example, the aviation sector, which is the climate killer par excellence, enjoys an exemption from value added tax and duty on fuel. This means that the European taxpayers pay out EUR 30 billion every year for aviation, simply so that the airlines can offer intercity flights at the same price as a short taxi journey. The railways are required to bear the burden here. We have a mandatory rail toll for every locomotive for every kilometre travelled. This is a mandatory levy and has no upper limit. On the roads, it is left up to the Member States to decide whether they charge any tolls at all. The tolls mostly apply only on motorways and only to heavy goods vehicles weighing 12 tonnes or more. In other words, some of our Member States levy a high rail toll but no road tolls at all. We cannot allow this because it completely misses the point. After all, if we do not change mobility habits, we will never succeed in averting climate change. Yet this is something we have to achieve. That is why you must establish fair competition in the transport sector too.
on behalf of the PPE Group. - (LV) Mr President, Commissioner, we are all lazy. If we can get away with not doing something, most people will indeed not do it. Business is no exception in this respect. The majority of entrepreneurs (I am convinced of this) dream of the possibility of being monopoly providers who can dictate terms, instead of having those terms dictated to them by consumers. Competition is exactly what ensures consumers receive not only low prices but also optimum quality. Unfortunately, in the European Union, we still have several sectors where there is no real competition. The first of these is energy. There are still isolated markets in several areas in Europe where there is no competition at all, for legally technical reasons. What is the result? Artificially high prices for consumers. A concrete example of this is the Baltic States and the gas market. As Commissioner Oettinger himself has admitted, consumers in Germany currently pay 30% less for natural gas than consumers in the Baltic States. Why is there competition on one side, but none in the Baltic States? This must change. There is a second sphere where there is no real competition, and that is the agriculture sector. Without even mentioning what effect subsidies as such have in the agriculture market, we have within Europe very unequal agricultural payments or subsidies in one Member State compared to another. What does this mean? It means that European consumers pay artificially high prices in many places and, of course, farmers also suffer. Ladies and gentlemen, I call on you to support this report, which concerns the Commission's work on 'Towards competition' in 2009. I shall remind you, however, that this work does not end with this, and that we have to extend the spheres where competition needs to be present. Thank you for your attention.
Mr President, the 2009 report on competition policy is probably one of the most extensive and comprehensive reports drafted by Parliament to date - the Committee on Economic and Monetary Affairs has succeeded in incorporating the opinion of three other parliamentary committees - and it was produced after a period of five years following the implementation of two significant regulations, the Modernisation Regulation and the Merger Regulation, which have played a positive role in competition policy. However, the implementation of the regulations could be improved if the priorities were better aligned, the cooperation efforts redoubled, the administrative burden alleviated and if there was convergence between national and EU laws.
The report includes the importance of public services in meeting the basic needs of citizens and we feel we need to emphasise this within the new framework established by the Treaty of Lisbon. Therefore, and taking into account the importance of the information society, support is being given to the aid aimed at offering suitable universal broadband coverage at affordable prices to our citizens, and we request that attention is paid to the development of roaming prices in the telecommunications field in subsequent reports.
Competition policy is key in financial services. The aid offered has contributed to stabilising and mitigating the effects of the economic crisis. The report highlights its provisional nature and that its extension must take place under stricter conditions and a level playing field must be re-established for the exit process in order to avoid any moral risks and, above all, so that the financial institutions that have not claimed State aid see their competitive position restored.
Three points are also emphasised in the financial arena: the transparency of financial information, the need for the European payment system to be accessible, transparent and to function in a non-discriminatory and efficient manner and, thirdly, the need to combat unusually high prices in cross-border transactions with payment cards. The report also raises concerns about small and medium-sized businesses and energy, and takes on board the recommendations of the High-Level Group for the dairy sector - which holds the view that strengthening the negotiating power of the producers and the new contractual relationships must be compatible with competition policy - and asks the Commission for a legislative initiative to facilitate individual or collective claims for compensation for damages caused by infringements of competition law, whilst avoiding the excesses of the US system.
I therefore congratulate the rapporteur, Mr Eppink, on his excellent work.
on behalf of the ALDE Group. - Mr President, first of all, I would like to congratulate the rapporteur. We have worked in tandem (me being last year's rapporteur), and that brings me to my first point.
It strikes me about these annual debates on competition policy that there is a very friendly and polite exchange of views, and then the Commission just carries on with business as usual because the Commission has the exclusive powers in this area. I think, at a time where we are discussing economic governance for the European Union, that should change. The European Parliament should have a much bigger role in shaping competition policies, and I therefore urge the Commission to follow, in particular, recommendations 3 and 4, and really seriously report back to the European Parliament about its recommendations.
Secondly, in my view, a report should be more than a mere summary of actions taken. It should be an analysis of the impact of the competition policies, and that is currently lacking. You say that you will do one on the temporary State aid framework because that is your priority, but we have been calling for such analyses for years: on green recovery, on State aid to innovation, on State aid to public services. That is long overdue, so I would ask the Commission to do more in-depth analysis.
Finally, I would urgently reiterate the calls we have been making - for years now - for a sector inquiry into online advertising and search engines. This is really long overdue, and I would like to hear from the Commission when they intend to conduct such an inquiry.
Mr President, first of all, I would like to thank Commissioner Almunia, who is not here today but who, even though it is not the European Parliament's domain, spends a considerable amount of time with us in the Committee on Economic and Monetary Affairs and is therefore investing time in an ongoing dialogue with Parliament on these matters.
I would also like to thank the rapporteur. We often do this formally but, Mr Eppink, although our parties often disagree on many things, I must say that while drawing up this report, there were no taboo matters in our discussion. All points were fully addressed in a very constructive spirit, and this should be highlighted.
I would now like to move on to three points with which I believe the Commission should move forward. One, as was pointed out, is the importance of the financial sector, which, in truth, is given too much weight in the economy.
We know the financial crisis has meant that the financial groups that came through did so bigger and stronger. So there really is a problem of market distortion in that area, and this does not only relate to special State aid measures established by Member States to help their financial sector, but also, and we emphasised this in the report, various forms of direct aid from the European Central Bank (ECB) that are, I am sorry to say, not very transparent at all.
We therefore urge the Commission to focus on the way in which the ECB has helped the banks, because it is clear that the banks that went to the ECB to seek help benefited from a kind of aid that those that were better managed did not request. Banks that were properly managed, therefore, have somehow been victims of a market distortion.
The second sector is that of raw materials, particularly food commodities. We know that large agro-industrial businesses and major retailers have a market position that gives them far too strong an influence over price formation. A market survey on this issue is absolutely vital.
Another point, and not the least important, is tax competition. You know that most Member States, including my own and many others, practise forms of tax competition that are very harmful to the general European interest. These forms of competition must be stopped. I know that the Commission is beginning to take an interest in this issue once again, but I strongly urge Commissioner Almunia and Commissioner Šemeta to tackle this problem.
Moving on to my last point, we were pleased to note that Commissioner Almunia has already imposed fines in various sectors since the beginning of his term of office, particularly in the air freight sector. We also welcome the opening of the investigation into Google, which I think partially answers the point Mrs in 't Veld made a moment ago.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr Lamberts, Mr Hans-Peter Martin has used his blue card to signal that he wishes to ask you a question. Are you willing to listen to him? Many thanks.
Mr Martin, you have 30 seconds to question Mr Lamberts on the matter.
(DE) Mr President, Mr Lamberts referred to the special supports that banks have received from the European Central Bank. Perhaps he could explain in a little more detail what he means and how this worked? He also made reference to the fact that this support is to be abolished. How would he propose that we take control here, ensuring that the wrong people do not make a fat profit?
That is a big question to answer in just thirty seconds; however, I have every confidence in Mr Lambert's powers of summation.
Mr President, answering that kind of question in 30 seconds is clearly an almost impossible task.
What is the issue here? The European Central Bank (ECB) agrees to provide liquidity to banks that request it, in an unlimited way, accepting all kinds of assets as collateral for that liquidity. However, we do not have a very clear idea of the nature of those assets. We also strongly suspect that many of them are, as they say, syphilitic or toxic assets whose real market value is very difficult to determine and some of those assets might even be worthless.
Under such conditions, this therefore constitutes a direct form of aid. Clearly, if the ECB did not provide this liquidity in exchange for these guarantees, which are actually quite short-lived, then it is possible that some of these financial institutions would go bankrupt.
Finding an answer to this is not simple; however, in any case, the first step is to have transparency as regards those assets.
Thank you, Mr Lamberts, for such a clear response on such a complicated issue.
on behalf of the ECR Group. - Mr President, firstly, I would like to congratulate my colleague, Derk Jan Eppink, on his comprehensive and well negotiated report, covering so many topics. Fundamentally, competition policy should be at the heart of the European single market and solid principles of competition should be built into all EU legislation. Competition should create a stronger marketplace for EU citizens and allow the EU to be more competitive on a global basis.
In the latest wave of financial services legislation, there is a danger that this principle is being lost. We must use every opportunity to create more competition in markets dominated by large market participants and create a more vibrant marketplace. In the derivatives legislation currently being negotiated, we can ensure that we do not create or reinforce monopolies by supporting open access to CCPs and the like, and by ensuring the availability of important data streams to all players.
In the upcoming review of MiFID, we must remember its original purpose of opening up Europe's equity markets to competition and, after its expansion to include new asset classes, we must ensure that the competitive principles are upheld, since a combination of these has actually significantly driven down trading fees for investors in the equities over the last three years.
When we consider reforms for auditors, credit rating agencies and other financial services providers, we can consider where the barriers to market entry lie, and work to break them down. I believe that standing up for competition in key industries is the way that we will generate the true growth potential of the EU and reinvigorate our economies in this ever-changing world.
Mr President, ladies and gentlemen, according to this report, the Commission is following a successful policy on competition. However, we should not forget that unregulated competition can also lead to an increase in unemployment, so that the gap between the rich and poor grows ever wider.
In the European Union, free competition continues to take precedence over the social needs of our citizens. A fervent belief in free markets cannot mask the fact that these markets not only fail time and time again, but are also incapable of bringing about lasting social justice. A couple of procedures aimed at combating distortion of competition and price fixing will not be enough to resolve this problem. A fair and social internal market will only work with strong and just regulation. More work is urgently needed on this. For example, it is not acceptable for more and more institutions providing services of general public interest to find themselves exposed to private competition.
The report sets down pointers for the Commission's future policy on competition. There is an urgent need for much stronger consumer protection and for services of general public interest to be shielded from the rules of competition and removed from the control of cartels. It is also necessary to introduce a contractual clause that favours secure social progress and that is regarded with the same importance as the rules on competition in Europe.
on behalf of the EFD Group. - Mr President, it is not often that I have any good words to say about Gordon Brown, but he did act swiftly, decisively and effectively to deal with the banking crisis in the UK, even though I must point out that it was largely made worse by his disastrous tenure as Minister of Finance/Chancellor of the Exchequer for ten years.
However, the bank rescue in the UK was less swift than it might have been because of the consequences of EU competition policy. My distinguished colleague, Professor Tim Congdon, has written a pamphlet on this. The fact is that these matters should be handled at the national level and not at the level of the Commission. The Commission simply does not know what it is doing and should stay well clear.
In the last 15 seconds I have, I must address the singularly depressing speech made by Mr Lamberts when he talked about tax competition. Tax competition is why we have lower taxes. What he was advocating was an EU-wide fiscal policy, which would result in EU-wide higher taxes. That is what it is, and I would ask Mr Lamberts and his colleagues to please call it that next time.
This is not so much a speech under the 'blue card' procedure as a personal statement. Mr Lamberts, I implore you to keep it brief, let us see if you can enlighten your colleague with your point of view in just thirty seconds, shall we?
Mr President, Lord Dartmouth paints the Greens as advocates of high taxes for the sake of high taxes. I just want to ask you, Lord Dartmouth, one very simple question. If services like education, health and security have value, I guess that you have to find ways to finance them. Am I correct?
No, we are not going to enter into a discussion on this.
Mr Dartmouth, you may respond to Mr Lamberts later in the corridor. However, what the regulations do not allow is for one question to be answered with another.
You have 15 seconds.
(opening words inaudible as microphone switched off) ... the person who asked the question has the right to respond. You have invented new rules - your own rules - as a chairman. You are completely incorrect, sir.
Yes, I do invent rules. We are inventing rules all the time and we are contributing to the progress of the democratic functioning of the Chamber. Thank you for recognising that.
(DE) Mr President, I would like to begin by commending you for permitting such dialogue. It is a little unfortunate that the Earl of Dartmouth did not understand that you had also allowed him this opportunity to reply. I believe it is a very positive thing when someone like Mr Lamberts comes forward with such concrete proposals and when we have a chance to engage in lively debate, so that people get to respond in a more direct way, which is exactly what we want in this House. Perhaps you will allow him the opportunity for a brief reply later on.
I would like to continue where Mr Lamberts left off. There is no denying that we need transparency in the banking system. The public is still quite unaware that these subsidies as a result of the financial crisis have actually done something quite unimaginable under EU standards. They make it clear that competition per se cannot always manage without subsidies when there are higher objectives at stake. However, what makes this entire business such a bitter pill to swallow is the fact that those banks that have received support are once again profiteering and, in some cases, actually going against common European interests. That is enough about the financial market.
The second point I would like to discuss is one you have all heard from me before - the question of pharmaceuticals. It find it very regrettable that we have still not made the progress that has been possible and necessary for decades. It would indeed be a great step forward for Europe if citizens in my country, Austria, as well as in Germany and in other countries, only had to pay the same amount for pharmaceuticals as their fellow citizens in other EU Member States. This is the work of cartels and big business. I believe that the Commission has the opportunity and the duty finally to take action here.
The second aspect of this issue is pharmaceutical authorisation. Unnecessary trials are still taking place, both on animals and on human beings. A lot of work is duplicated unnecessarily. In the context of the European internal market, this is something that should have been resolved last century. I would once again call on you to take intensive action here.
Mr President, our eyes are currently on the summit between China and the US, because those two economies are seen as being the world's two biggest economies. We are discussing when China will become the biggest economy, but that is based on a false assumption, because we forget that the European Union is the biggest economy, but that China and the US have the bigger markets. This is because of the lack of competition in the European Union across borders and within different areas.
It is a lack of competition that makes us look upon them, instead of us, as having the self-confidence of being in the lead. That is why it is important, in the future, that the report on competition should also focus on the lack of implementation of the legislation which is already in place, and also on the lack of competition in the European economy. We need to do that in a number of areas. Also, to be the leading economy, we need to ensure that we are the most competitive economy.
Let me tell you a secret: we will never be the most competitive if we do not have competition. State subsidies and regulations hindering new entrants are preventing the European economy from being in the lead. That is why we must ensure that state subsidies are always there only in exceptional cases, where nothing else can be done, or when we can channel them in a way that supports the common good without distorting competition.
What we need to ensure is that we can allow for new entrants in as many areas of the European economy as possible. Competition is not about out-competing others. It is about allowing big companies to merge and grow bigger and bigger on the global scene, and about allowing new companies to open up to new innovations. We do have a lack here and it is the responsibility of the Commission to demonstrate that, and to take action so we can proceed together so that in the future, we will be looked upon as the leading economy.
Mr President, competition policy is a cornerstone of European legislation. We agree that innovation, creativity and being better necessarily mean market advantage, but we do not accept that, just because someone is bigger and stronger with better connections to information and, in particular, special connections to government, these kinds of advantage should apply on the market, and we are very happy that the Commission is on guard here to ensure that they should not.
I would like to mention once again a new phenomenon: it is not market players but rather governments which seem, from time to time, to be playing by giving special advantages, in terms of competition policy, to some of their favourite companies. This is a very bad phenomenon and it goes back to party treasuries.
I would ask the Commission to move in this direction: let us have innovation, creativity and small and medium-sized enterprises, but do not allow any kind of misuse of information or power, either economic or political, on those territories.
(FR) Mr President, Commissioner, Mr Eppink's report is quite remarkable, but I am a little afraid - and this has nothing to do with the rapporteur - that we are making the same points over and over again. It is rather like flogging a dead horse. Without doubt, I would join Mrs in 't Veld and Mr Lamberts in saying that we need to have proper monitoring of competition, and to think about what is happening in the agricultural sector, which has very few buyers and a huge number of producers - something that has never worried the Commission before, whereas if this had been the industrial sector, it would have immediately thrown itself into the buyers' cartel. We also need new rules for the Internet sector.
However, our relationship with the Commission is tremendously boring. It sends us a report which sweeps three-quarters of the subjects under the carpet. We respond politely that it is interesting and that something should be added to it; then everyone puts it away in a drawer.
I just wanted to say this today, and to repeat what Mr Hökmark said: the world is changing. It is very nice of us to say that State aid is not good, but the fact remains that China, Korea, the United States and others give State aid. I am not in favour of it. I am not a grassroots protectionist Frenchwoman; I am simply saying: let us open our eyes a little and stop dreaming!
(DE) Mr President, recommendation number 4 requires the Commission to issue reports on how it handles all future recommendations and to explain any disparities that might arise. I believe that this is a very sensible proposal and wish to make it more specific. Last year, Parliament decided during the relevant debate that we wanted to focus on fair and non-discriminatory competition for small and medium-sized enterprises. The Commission has done nothing in the interim. This recommendation is once again to be found in Mr Eppink's motion for a resolution.
I would like to hear from the Commission whether it now intends to implement this reiterated recommendation or I would ask them, at the very least, to tell us what it is that is preventing them from taking on board the particular concerns of small and medium-sized enterprises in this way.
My second point relates to the commodities sector. I am very pleased to find that this report deals with the lack of transparency in the commodities sector. I also welcome the fact that it deals with the question of speculation in commodities. However, I regret that it has not taken up the recommendation of the Committee on Industry, Research and Energy as a whole, which suggests that we should not follow the proposal made by the French Presidency, namely, that the issue of speculation should be confined to agricultural commodities, but recommends that speculation in metals should also be included. In my opinion, this is just as important.
Mr President, I would like to thank my colleague, Derk Jan Eppink, for his excellent report, but particularly to make a comment about the energy market, which the Commission is going to look at this year.
As other Members have pointed out, energy supply and pricing can vary greatly between different Member States. In the region I represent, nearly a quarter of households have no access to mainstream gas, and the vast majority of those are reliant on domestic heating oil. In the one month between November and December, pricing in that market rose by over 50%. Consumers are concerned (and very cold) - they are concerned about cartel pricing, and there are allegations of this.
It is right that this should be looked at by the domestic regulators first, but I am hearing similar concerns from other EU Member States. So I would like to ask the Commissioner: when you are looking at the energy markets this year, please do not forget those who live in very rurally isolated areas.
(HU) Mr President, ladies and gentlemen, as you could see in our presentation yesterday, the strengthening of the internal market and the promotion of job creation are among the priorities of the Hungarian Presidency. Since an EU competition policy based on equal competitive conditions applied in all sectors is the prerequisite of the aforesaid priorities, I am very pleased by the creation of this report. However, ladies and gentlemen, this is now in the distant past. Times have since changed. Nevertheless, I believe it is important to draw the conclusions of this report, and I also find the fact that the European Parliament - that is, we, the Members - will be able to play a more active part in the shaping of competition policy in the future to be important. In this, however, I request the Commission's cooperation.
First of all, I request what I believe to be a necessity, that Parliament should be informed regularly about all initiatives launched in this field. Secondly, I ask the Commission, as the only competition authority with EU-wide competence, to report to Parliament annually about the application of the recommendations made by it, and about any deviations from them.
I believe that it is important to realise - and in this I agree with my fellow Members - that competition policy cannot be managed vertically. Coordination is also required in all functional and regulatory areas. This, however, is the responsibility of the Commission. For this reason, it is essential to harmonise EU policies and the priorities defined in the EU 2020 strategy, which is aimed at supporting growth and employment.
Lastly, I too would like to mention small and medium-sized enterprises, whose involvement is indispensable and unavoidable for the growth of the entire European economy, including, of course, employment. However, the conditions of competition must be equal. This must be guaranteed by competition policy. I ask the Commission to pay special attention to SMEs and to provide equitable and non-discriminatory competitive conditions for them.
Mr President, first let me congratulate Mr Eppink on the detailed work he has done on this report. Hopefully, he will continue to play a progressive role in this area.
I welcome this report on the state of play of competition policy for 2009. However, there are still elements of competition in the EU that need to be strengthened and clarified. I would encourage more cooperation between the Commission and the European Parliament in this field. That is the only way we will be able to maintain public confidence in the decisions that have been taken. Furthermore, it is imperative that the European Parliament be kept up to date on the action that is taken by the Commission, with a particular focus on SME policy.
I look forward to the reports and the investigations that have been highlighted in this report - at the last count, 11 reports, six investigations into different fields and the re-establishment of DG Competition's fiscal State aid unit. In particular, I strongly welcome the reiterated request for the incorporation of the basis for calculating fines, which we have already discussed. I think this is absolutely vital.
By the way, it was very interesting to hear earlier from the Earl of Dartmouth, speaking as he was as an aristocrat, about competition policy. As everybody knows, aristocrats in the United Kingdom have a huge focus on land concentration. Perhaps we ought to ask the competition authorities to look into that and see just how the aristocrats have been looking after their land across the European Union for all this time.
(PL) Mr President, it is a pleasure to listen to this debate. I would like to thank Mr Eppink for his report. Knowing his approach, I look at the report with admiration and am pleased that it was he who drafted it. It is also a pleasure to listen to the speeches of fellow Members, but there is something which I feel I must say. We are concentrating, here, on the work of the European Commission. We are accusing it of not having a strong position or a policy and of not fighting protectionism, but quite honestly, our opponent or our greatest problem - Mr Hökmark spoke about the fact that the European economy is not competitive - is the Member States. Meanwhile, the European Commission very often has no option but - acting under pressure from Member States - to try to protect free competition as much as possible.
In this Chamber several weeks ago, we talked among other things about special legislation for the coal market. On that occasion, however, we did not hear Members talking about free competition, but could only hear the voices of people demanding protectionist principles and the possibility of subsidising, for example, closed mines - that is what it was called - while in fact, the real issue was assistance for mines which are not going to be closed at all. We must, therefore, be consistent in our work, and that consistency is often lacking in this Chamber.
We have been talking about assistance for the banking sector. I fear that the European Commission, acting under that pressure from Member States, has only sanctioned that assistance, and today, when we talk about the report, which is, in fact, for 2009 - I agree, here, with the criticism - it seems to me that the report lacks an evaluation of the effects which that assistance has achieved and if, in reality, it has restructured the banking industry in a stable way. I expect, Commissioner, that this aspect - the evaluation of an important policy - should be present in the report.
The report also talks about the fact that the Commission is fighting protectionism, among others when we talk about the automotive sector, but there are examples - I come from Poland - where the best factory in the Fiat group was closed - perhaps not closed, but production was reduced - and production was transferred to Italy. This is obvious protectionism, and the European Commission should be fighting this problem.
I can give another example. In 2009, two Polish shipyards were closed. I come from a shipbuilding city in Poland, but the problem is bigger than two Polish shipyards. The problem is to do with the fact that, at world level, European competition policy forces the shipbuilding industry to fight mainly against the heavily subsidised shipyards of the Middle East, and today we have, in fact, closed down the shipbuilding industry in Europe through this competition policy, because we force them to compete against subsidised industries. It should be important to us for the shipbuilding industry in Europe to exist. Thank you, and I apologise for exceeding my speaking time.
(IT) Mr President, ladies and gentlemen, I would argue that developing an effective competition policy and implementing it correctly from a methodological point of view is an extremely delicate and complex task, particularly during a crisis.
It is delicate, because applying it too rigidly could genuinely affect the impact it has, and could have serious consequences for the social sphere and the economic cycle. It is complex, because the parameters adopted may not necessarily apply across the board to all areas of the economy at such a delicate time. Therefore, the Commission should be congratulated for its work on the subject. It has managed to combine a rigorous method with the flexibility necessary in these economic conditions. Indeed, making provision to evaluate the ad hoc tools adopted at national level to end the crisis is evidence of an approach that is not only highly professional, but also sensitive.
European competition law is both wide-ranging in scope and highly specialised. This once again puts the European Union in the position of being a guiding light for its neighbouring countries, particularly the less developed ones. This helps prevent a separation and divergence between the countries leading the way and those following behind. Therefore, it is doubly important to ensure that this guiding light is not dimmed in any way. In my opinion, special attention should be paid to evaluating the various post-crisis scenarios that should begin to emerge in 2010.
It is very likely that this will mean re-examining the extent of the structural changes that we need to take into account and evaluating the current status of the various industries and sectors. Caution has to be the keyword at a time of such uncertainty.
I would urge the Commission to focus both on small and medium-sized enterprises and on youth employment, which is once more making competition a European-wide problem.
Mr President, I would like to commend the report for including a very positive mention about SEPA, the Single Euro Payments Area. Time and again this Parliament has demanded a rapid SEPA migration, and the reasons are simple. The Commission's impact assessment quotes a study that SEPA would save EUR 300 billion in the EU economy in six years' time. These savings are due to increased competition via common standards and processes. This will also save time and stress for all Europeans who need to carry out payments in other countries.
I also strongly agree with the report when it states that the public economic support to banks and other companies in the economic crisis has distorted competition. Like many of my colleagues here this morning, I urge the Commission to provide an analysis of these distortions.
Let me add one more thought on the need for common standards and processes. A lot of inventions in the future will be based on information and communication technologies. We need more competition in the ICT business, and this could be encouraged by increased use of open-source code in Europe. I expect that Europe will, in this way, become more competitive in this crucial field in relation to the US and other major economic areas, as Mr Hökmark said previously.
(PL) Mr President, the authors of the resolution under discussion rightly observe that the economic crisis was an exceptional challenge for EU competition policy. National and political interests were repeatedly victorious, not only over the rules of the free market, but also over common sense. The major economic crisis, the effects of which are still being felt to this day in the countries of Europe, was a significant determinant of competition policy in 2009. It was a period which saw the use of mechanisms and instruments whose main objective was to help troubled financial institutions as well as some large enterprises, and not to uphold the rules of a market economy, and the worst effects of this were felt by small and medium-sized enterprises.
Will what was done be effective in the long term? Only now are we finding out. Therefore, we should call on the Commission to prepare credible analyses which show the effect of this aid on the economy. This will not only allow an evaluation of what was done, but will also enable a rapid and effective reaction to similar threats in the future.
(RO) Mr President, competition policy plays a key role in guaranteeing the European economy's competitiveness, with the control of State aid being an integral part of this.
At the same time, during the current crisis, the European Commission has seen the need to approve State aid grants, especially for the banking sector, but also for other sectors which have encountered difficulties. Member States have therefore granted sizeable sums in the form of guarantee schemes, recapitalisation schemes and other forms of financing banking institutions' liquidity, with the aim of providing them with a source of funding and a guarantee against risks.
However, the European Commission must keep a close watch on the sector and submit plans for restructuring and regulating financial institutions to guarantee that they will not continue to adopt risky behaviour which jeopardises the European Union's financial stability. Otherwise, State aid is only helping perpetuate financial difficulties in the European Union.
(SK) Mr President, the submitted report confirms the fact that we still have a long way to go in the EU as far as proper competition is concerned.
A good example of this is agricultural output, where both the EU and the individual states allow various subsidies and supports, thereby greatly distorting the competitive environment. Agricultural enterprises from the new Member States in particular are suffering considerably as a result of the incorrect subsidy policy of the EU. Transport is another area where it will be necessary to amend and improve the competitive environment in a fundamental way. I therefore consider it very important to adopt the proposals of the Committee on Transport and Tourism, which aptly draw attention to a distortion in competition between individual types of transport as well.
In any case, this is a good and inspiring report, and it is important for it to be employed effectively to improve the competition environment in the EU.
(HU) Mr President, the situation created by the economic and financial crisis has left its mark on the tone of the Commission's report. Notwithstanding, it is a good report, as reflected by Parliament's resolution. However, there are points where work could be improved in the near future, primarily in the field of prevention and appropriate information. Without cooperation, we will not be able to recover from the crisis, and it is therefore very important for the Commission to assure us that it will continuously provide us with information about results already achieved. Compliance with, and enforcement of, EU competition policy rules is one of the keys to the success of the single market. There are still raw material markets in the field of energy policy, for example, where transparency needs to be increased. Similarly, competition is not fully guaranteed in every segment of the energy sector. This is why it is urgent to implement the second internal market package and the third energy package. Requesting a more thorough investigation of competition in another sector, namely agro-industry, is a very timely step. Through a study, we must identify the major suppliers and distributors who are responsible for distorting competition in the market.
(RO) Mr President, I would like to stress how important it is to draft clear competition rules which are helpful and useful to SMEs. They are especially important to the whole European economy, not to mention the huge innovation potential they offer. In this respect, I think that it would be advisable to include a chapter devoted to small enterprises, with an emphasis on fair competition. Competition policy should help promote and enforce open standards and interoperability. This would prevent a technological lock-in being applied by market players.
I would like to end by saying that the implementation of a successful competition policy and the unrestricted operation of the internal market are prerequisites for sustainable economic growth in the European Union.
Mr President, let me concentrate on paragraph 90 of this report, which states that competition in agricultural production is a precondition for lower prices for consumers in EU countries. A bit of it is true, but I am afraid it misses the point completely. We are having a debate among ourselves, and in particular groups in this Parliament, about what is happening to the agricultural markets and why there is not fair transmission of the final price that we, as consumers, pay for food to those who produce the food.
It is a very serious problem at a time when we are reforming agricultural policy, threatening to cut the budget for agriculture and not looking at the imperfections in this marketplace. So the report should say much more about that. The Commission is urged to look at competition in the agro-industrial sector: yes, please, and look at it too in the retail sector but then stop looking and do something about it! We are great at talking in this House, but we are not so good at action.
I have one other point in relation to competition. I make some complaints to the Commission on behalf of constituents. The small person gets no hearing against the state, and I would like the Commission to take this back: that there are some complaints which I, as a Member, have not ...
(The President cut off the speaker)
Thank you Mrs McGuinness. It may be relevant in future debates of this nature to listen to the opinion of the Committee on Agriculture and Rural Development also.
(PL) Mr President, the internal market should be free, effective, dynamic and innovative. Appropriate competition policy is the right tool for achieving this objective. If competition is operating properly in the market for goods and services, we can guarantee better quality, lower prices and greater choice for the consumer. It is good that we make these annual assessments of competition policy. Such an examination, with the benefit of hindsight, is very instructive. Effective use of the instrument of competition policy allowed an improvement in economic stability and moderation of the effects of the economic crisis for businesses and consumers. It is necessary to improve competition in the markets for medicines and energy. Let us remember that a monopoly, whether privately-owned or state-owned, restricts competition. It is worth stressing that changes to the common agricultural policy mean that subsidies and external support do not now restrict competitiveness.
Member of the Commission. - Mr President, the Commission notes Parliament's call for more transparency, dialogue and information on competition policy. We will continue to inform you about important policy decisions relating to competition and will endeavour to address your requests in our response to your resolution, either in the next Report on Competition Policy or on an ad hoc basis, as requested by Mr Bütikofer and other Members.
I note your call for sector inquiries in a number of markets. Past experience shows that fair and firm enforcement itself produces positive effects on competition across a sector. Sector inquiries are not always the best way to enforce our rules in a given sector. They are very expensive in terms of resources and should be used only when the Commission's policy objectives make an inquiry necessary.
I can confirm again that the temporary crisis-related State aid measures are indeed temporary. I would like to pick up on a few of your questions in a really telegraphic way in the limited time available.
Firstly, on the investment and financial sector, consultation is ongoing on rescue and restructuring guidelines.
Secondly, on transport, the Commission is preparing a White Paper on the future of transport, which is due to be adopted in March 2011. This will outline several proposals for speeding up completion of the internal market for transport.
Thirdly, on services of general economic interest, the Commission will report on this in the first quarter of this year.
Fourthly, on the digital agenda, the Commission fully agrees with the importance of promoting a truly integrated digital internal market.
Fifthly, on SMEs, a level playing field for all companies, big and small, is essential for them to flourish. The Commission's enforcement of the competition rules is essential to enable this. We also have targeted State aid rules for SMEs, innovation, research and development and green technologies.
Next June, Vice-President Almunia will present to you the Report on Competition Policy 2010. In the meantime, he will keep you informed on the issues you have raised and, in relation to paragraph 4 of Parliament's report, the services of DG COMP will be instructed to respond to you in more detail.
We will finish with the speech by the rapporteur, Mr Eppink, whom, of course, we congratulate, as the majority of his colleagues have praised his work as author of this report.
rapporteur. - Mr President, I would like to thank the Commissioner, who is standing in for his colleague, for being here. I welcome the initiative of the Commission with regard to collective redress, which is a long-overdue initiative. It is also mentioned in the report, and I think it is in the interests of the consumers - provided it is well defined and well legislated. I think it is good. We will start with the Green Paper to see what the different opinions are. I welcome this.
In the banking sector, we have a very strange situation: State aid is on different levels in different countries, in different stages. In some countries, such as Spain, in the banking sector, the regional banks (cajas) in particular are in difficulty, and here, life-support from the European Central Bank is needed - although the ECB, as Mr Lamberts pointed out in 30 seconds, risks having many bad assets. This turns the ECB into a sort of bad bank - something we should not have.
In other countries, the states are trying to disengage from the banking sector, and here there is the danger of a dowry. I expect that you cannot reply to this issue of a dowry - it is something for the Commissioner - but it would be very unfair to other banks that did not get State aid if some that have been recovered or needed resuscitation suddenly got one. So here we have to look at the issue of the level playing field.
Finally, I come to the follow-up, because there were a few remarks by Mrs in 't Veld, Mrs Gáll and Mr Bütikofer which were spot-on. We had a report last year, we have a report this year and we will probably have a similar report next year. It all stays the same. It looks a bit like a Vatican-based ritual where we have the same things over and over again. I think that we have to look into the follow-up to the questions we have asked, and I propose that the rapporteur and the previous rapporteur get in touch with the Commissioner and with the Director-General of DG COMP to see what happens with the request we made.
We need to have a report that is properly implemented in terms of information provision. This is why I propose that we have a proper follow-up, in which Mrs in 't Veld will certainly support me, to see what the Commission is doing.
Thank you, Mr Eppink. I am sure you will have noticed the reaction of your colleagues, and that in all likelihood, your proposal will have the necessary backing.
The debate is closed.
The vote will take place today, Thursday.